DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

SMDL #06-001

Dear State Medicaid Directors and State Pharmacy Assistance Program Directors:
Thank you for working with us over the past 2 years on the implementation of the
Medicare Prescription Drug, Improvement, and Modernization Act of 2003, which has
resulted in the successful transition from Medicaid prescription drug coverage to
Medicare prescription drug coverage for an overwhelming majority of dual eligible
beneficiaries. Your work on behalf of dual eligible beneficiaries and on behalf of all
Medicare beneficiaries is greatly appreciated.
The Centers for Medicare & Medicaid Services (CMS) has taken numerous actions to
ensure that individuals eligible for both Medicare and full Medicaid benefits (“dual
eligible beneficiaries”) continue to receive needed medications as they make the
transition from Medicaid coverage of their drugs to coverage under the new Medicare
prescription drug benefit. CMS is committed to working with States to make the
transition as seamless as possible for all dual eligible beneficiaries. In addition, CMS is
committed to working with States to ensure that low-income Medicare beneficiaries who
have enrolled in a Part D plan and have been determined eligible for a low-income
subsidy receive the benefits to which they are entitled.
The CMS is making available a new Medicare demonstration project under the authority
of section 402 of the Social Security Amendments of 1967, as amended. Our goal is to
ensure that the Medicare and Medicaid programs can respond expeditiously to the needs
of the dual eligible beneficiaries and beneficiaries who have enrolled in a Part D plan and
have been determined to be eligible for the low-income subsidy. This demonstration
would allow States that have assisted their dual eligible and low-income subsidy entitled
populations in obtaining and accessing Medicare Part D coverage to be reimbursed for
their efforts.
In particular, the demonstration permits Medicare payment to be made to States for
amounts they have paid for a dual eligible’s Part D drugs, or a low-income subsidy
entitled Part D plan enrollee’s Part D drugs, to the extent that those costs are not
otherwise recoverable from a Part D plan and are not required Medicare cost sharing on
the part of the beneficiary. In addition to providing Medicare funds to reimburse
amounts paid by States for Part D drugs, the demonstration would also provide payments
for certain administrative costs incurred by States. CMS will establish a staff team to
provide expedited review of applications of States applying for this demonstration.

Page 2—State Medicaid Directors
State Pharmacy Assistance Program Directors
Key features of the demonstration will include:
•

State Reimbursement: States that meet the conditions of the demonstration will
have their drug benefit costs reimbursed through: (1) CMS payment
reconciliation with the prescription drug plans; and (2) CMS payment of any net
drug cost differential after drug plan reconciliation within the State (this does not
include Medicare-required cost sharing amounts). In addition, CMS will provide
funding for administrative costs incurred by States directly related to making
payments for dual eligibles for Part D drugs and for activities directly related to
facilitating enrollment and/or obtaining benefits for dual eligibles in a Part D plan,
or for obtaining benefits for low-income subsidy entitled beneficiaries who have
enrolled in a Part D plan.

•

Payer of Last Resort: States should require pharmacists to primarily bill the
Medicare Part D plan or use the Medicare point-of-sale billing option, before
relying on State payment. States will provide input to CMS and the plans on
ways to enhance plan and program performance for the State’s dual eligible
beneficiaries and pharmacists, in order to reduce State billing.

•

Timely Data Sharing: States that participate should submit timely paid claims
data to CMS in a specified format in order to calculate payment due from the
appropriate Part D plan for reimbursement for the drugs provided to dual eligibles
and low-income subsidy entitled beneficiaries between January 1, 2006, and
February 15, 2006. The State should submit other itemized files of claims and
administrative costs as required for any costs for which it is seeking
reimbursement, in addition to beneficiary identification information, in order to
facilitate reconciliation and beneficiary transition to Part D plans. States will
maintain all necessary supporting documentation for all claims submitted in a
readily reviewable format and make it available for review as necessary. States
will also work with CMS to provide valid data on any set of beneficiaries who
may not have been properly included in the State’s previous dual eligible files.

•

Claims Identification: States will separate claims under the demonstration from
claims the States would have otherwise paid through a separate State program. In
some States, the State has elected to pay all cost sharing, for example, on behalf
of some beneficiaries who would otherwise have paid a copayment. This
demonstrataion will not reimburse States for those costs. Claims for non-Part D
drugs will not be included in this process. This demonstration does not include
reimbursement for any non-Part D drugs or administrative costs associated with
providing or obtaining non-Part D drugs.

•

Eligible Costs: The demonstration will reimburse the State for Part D drugs
dispensed to dual eligible beneficiaries and low-income subsidy entitled
beneficiaries between January 1, 2006, and February 15, 2006, and for associated
administrative costs.

Page 3—State Medicaid Directors
State Pharmacy Assistance Program Directors
Attached is a template that States may use to apply for this section 402 demonstration. In
completing the template, States should provide contact information in order that CMS
can contact key State officials to discuss demonstration proposals. The electronic version
of the template will be available on the CMS Web site at http://www.cms.hhs.gov.
Any questions related to this initiative or the template should be addressed to
Ms. Christine Hinds, Health Insurance Specialist, Medicare Plan Policy Group at
(410) 786-4578. Applications should be addressed to:
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Mail Stop C1-26-16
Baltimore, MD 21244-1850
E-mail: Christine.Hinds@cms.hhs.gov
We appreciate the efforts States have made during this transition period in ensuring that
dual eligibles and other low-income subsidy entitled beneficiaries receive the prescription
medications they need. Toward that end, CMS will work expeditiously with States in
processing demonstration applications in order to ensure that America’s most vulnerable
populations continue to receive the care they need.
Sincerely,

Dennis G. Smith
Director
Enclosure
cc:

CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
HHS Regional Directors
Christie Raniszewski Herrera
Director, Health and Human Task Force
American Legislative Exchange Council
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association

Page 4—State Medicaid Directors
State Pharmacy Assistance Program Directors
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Lynne Flynn
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

